DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 39-58 are pending and examined herein.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 39-58 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US10577625B2. This is a statutory double patenting rejection.
The instant claims 39-43 and 51-54 are drawn to a transgenic soybean plant, plant part, plant cell, or plant tissue culture comprising a construct comprising a nucleic acid sequence encoding an EG261 polypeptide having at least 95%, 99%, or 100% sequence identity to SEQ ID NO: 13, wherein said transgenic soybean plant, or a transgenic soybean plant produced from said transgenic plant part, plant cell, or plant tissue culture, expresses said EG261 polypeptide, and 
The patented claims 1-5 and 13-16 are drawn to a transgenic soybean plant, plant part, plant cell, or plant tissue culture comprising a construct comprising a nucleic acid sequence encoding an EG261 polypeptide having at least 95% sequence identity to SEQ ID NO: 11, wherein said transgenic soybean plant, or a transgenic soybean plant produced from said transgenic plant part, plant cell, or plant tissue culture, expresses said EG261 polypeptide, and has enhanced tolerance and/or resistance to soybean cyst nematodes (SCN) compared to control soybean plants, wherein the construct further comprises a gene termination sequence, wherein the gene termination sequence is a nopaline synthase (NOS) terminator; wherein the construct is an overexpression construct, wherein the overexpression construct comprises a gene termination sequence.
The instant claims 44-45 and 55-58 are drawn to a method for producing a transgenic soybean plant having enhanced tolerance and/or resistance to soybean cyst nematode. Claims 46-48 are drawn to a method of producing hybrid soybean seed. Claims 49-50 are drawn to a method of breeding soybean plants.
The patented claims 6-7 and 17-20 are drawn to a method for producing the transgenic soybean plant having enhanced tolerance and/or resistance to soybean cyst nematode. Claims 8-10 are drawn to a method of producing hybrid soybean seed. Claims 11-12 are drawn to a method of breeding soybean plants.
Glycine microphylla, while the instant SEQ ID NO: 13 is originated from Glycine tabacina, the two amino acid sequences are nonetheless 100% identical over their entirety (see sequence alignment below). Therefore, the claims are drawn to the same subject matter and are of the same scope.
US-15-800-179-11
; Sequence 11, Application US/15800179
; Patent No. 10577625
; GENERAL INFORMATION
;  APPLICANT: EG Crop Science, Inc.
;  APPLICANT:Messier, Walter
;  TITLE OF INVENTION: DIRIGENT GENE EG261 AND ITS ORTHOLOGS AND PARALOGS AND THEIR
;  TITLE OF INVENTION:USES FOR PATHOGEN RESISTANCE IN PLANTS
;  FILE REFERENCE: EVOL-004/07US 307903-2031
;  CURRENT APPLICATION NUMBER: US/15/800,179
;  CURRENT FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 13/901,071
;  PRIOR FILING DATE: 2013-05-23
;  PRIOR APPLICATION NUMBER: US 61/789,463
;  PRIOR FILING DATE: 2013-03-15
;  PRIOR APPLICATION NUMBER: US 61/652,029
;  PRIOR FILING DATE: 2012-05-25
;  NUMBER OF SEQ ID NOS: 65
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 11
;  LENGTH: 188
;  TYPE: PRT
;  ORGANISM: Glycine microphylla
US-15-800-179-11

  Query Match             100.0%;  Score 973;  DB 1;  Length 188;
  Best Local Similarity   100.0%;  
  Matches  188;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MASHFLKSLLLLSTYALTISAEYTGFVGTLDPKSIGIHHKKTLSHFRFYWHEVFSGENPT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MASHFLKSLLLLSTYALTISAEYTGFVGTLDPKSIGIHHKKTLSHFRFYWHEVFSGENPT 60

Qy         61 TVRIIPSLPKYNTTTTFGSVGIFDNTLTVGPEVYSKVAGKAEGLFASTSQTQFNLLLIYS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVRIIPSLPKYNTTTTFGSVGIFDNTLTVGPEVYSKVAGKAEGLFASTSQTQFNLLLIYS 120

Qy        121 FALTQGKYNGSTITFTGRSPLSEKVRELPIVGGSGVFKFATGYVESRTLSFDPQTRNNTV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FALTQGKYNGSTITFTGRSPLSEKVRELPIVGGSGVFKFATGYVESRTLSFDPQTRNNTV 180

Qy        181 QFDVYIYY 188
              ||||||||
Db        181 QFDVYIYY 188

Claims 39-58 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US9834783B2. This is a statutory double patenting rejection.

The patented claims are drawn to a transgenic soybean plant, plant part, plant cell, or plant tissue culture comprising a construct comprising a nucleic acid sequence encoding an EG261 polypeptide having at least 95%, 99%, or 100% sequence identity to SEQ ID NO: 15, and related methods of making and using.
Although in the patent, SEQ ID NO: 15 is originally discovered from plant species Glycine tomentella, while the instant SEQ ID NO: 13 is originated from Glycine tabacina, the two amino acid sequences are nonetheless 100% identical over their entirety. Therefore, the claims are drawn to the same subject matter and are of the same scope.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US9605274B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to a transgenic soybean plant, plant part, plant cell, or plant tissue culture comprising a construct comprising a nucleic acid sequence encoding an EG261 
The patented claims are drawn to a transgenic soybean plant, plant part, plant cell, or plant tissue culture comprising a construct comprising a nucleic acid sequence encoding an EG261 polypeptide having at least 97% sequence identity to SEQ ID NO: 12, and related methods of making and using.
Although in the patent, SEQ ID NO: 12 is 96% identical with the instant SEQ ID NO: 13, a subgenus of the patented subject matter falls within the instantly claimed, i.e. 95% identity of SEQ ID NO: 13. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 39-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US8710300B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to a transgenic soybean plant, plant part, plant cell, or plant tissue culture comprising a construct comprising a nucleic acid sequence encoding an EG261 polypeptide having at least 95% sequence identity to SEQ ID NO: 13, and related methods of making and using.
The patented claims are drawn to a transgenic soybean plant, plant part, plant cell, or plant tissue culture comprising a construct comprising a nucleic acid sequence encoding an EG261 polypeptide having at least 97% sequence identity to SEQ ID NO: 12, and related methods of making and using.
Although in the patent, SEQ ID NO: 12 is 96% identical with the instant SEQ ID NO: 13, a subgenus of the patented subject matter falls within the instantly claimed, i.e. 95% identity of 
Conclusion
No claims are allowed.
Claims 39-58 are free of the prior art because there is no prior art reasonably teaching or suggesting the claimed method and soybean plant with increased resistance to SCN wherein the soybean plant comprises a construct comprising a nucleic acid sequence encoding an EG261 protein having at least 95% identity to SEQ ID NO: 13. 
The closest prior art is La Rosa (US20040031072A1) which teaches a protein (SEQ ID NO: 275433) which is 97% identical to the instant SEQ ID NO: 13. However, La Rosa does not teach or suggest SEQ ID NO: 275433 having the function of enhancing SCN resistance in a transgenic soybean plant. Another prior art is McCaig (US20110247096A1) which teaches a nematode-resistant transgenic plant comprising a recombinant expression vector comprising a root-specific promoter in operative association with a polynucleotide encoding a dirigent-like protein comprising amino acids 1 to 189 of SEQ ID NO: 56, and methods of making and using. However, SEQ ID NO: 56 of McCaig is only 62% identical to the instant SEQ ID NO: 13, and McCaig does not teach or suggest any protein having 95% identity to SEQ ID NO: 11 EG261 protein as having nematode resistance activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Primary Examiner, Art Unit 1663